Citation Nr: 1633662	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  12-25 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.M.K., Counsel







INTRODUCTION

The Veteran had active service from April 1982 to June 1982, and had periods of active duty for training (ACDUTRA) National Guard service from June 1985 through October 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

When this case was previously before the Board in December 2014, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his asthma did not bother him until January 1986, during which time he was serving on ACDUTRA with the National Guard. 

In the December 2014 remand, the Board found that the rationale provided in a February 2013 VA examination did not explain why the facts of the Veteran's history of asthma supported the conclusion that the asthma was clearly and unmistakably not aggravated beyond its natural progression by service.  That is, the Board noted that if the examiner attempted to imply that the Veteran's current asthma was not worse than his pre-service asthma, then the examiner should have stated this clearly, and should also have addressed facts such as the Veteran's private treatment records reflecting prescriptions of medication and hospitalization for asthma symptoms, which stand in contrast to his pre-service history of treating his asthma with rest alone. 

In response to the Board's remand, the Veteran was afforded a VA examination in March 2015 in which the examiner opined that it was less than likely that the Veteran's asthma was caused or permanently aggravated by his ACDUTRA military service.  The examiner listed the medical evidence of record and the Veteran's statements and stated that there was clear and unmistakable evidence that the asthma condition was not caused by or during military service.  The examiner noted that while the Veteran reported ongoing asthma symptoms, evidence did not indicate a chronic disease until about 1999.  The examiner opined that since the Veteran was only treated once during military service for a lung condition, and since symptoms were not evidenced until more than 10 years after military separation, and since the asthma symptoms fell within the normal progression of the condition, i.e. early onset with abatement during adolescent years only to reappear in late 20-30s, this was clear evidence the condition was not aggravated beyond normal progression by the Veteran's military service. 

The Board finds that clarification is required from the March 2015 VA examiner.  Namely, the examiner appeared to base this opinion on absence of treatment until about 1999.  Therefore, the rationale is inadequate because it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Moreover, the Board specifically instructed in the December 2014 remand that the examiner address whether the Veteran's current asthma is, or is not, worse than his pre-service asthma, and should also address the Veteran's private treatment records reflecting prescriptions of medication and hospitalization for asthma symptoms, which stand in contrast to his pre-service history of treating his asthma with rest alone.  This was not accomplished in the March 2015 VA opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Provide access to the electronic claims file to the March 2015 VA examiner.  After reviewing the claims file, including this remand, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's asthma was caused or permanently aggravated by the Veteran's ACDUTRA military service.  A rationale must be provided for the opinion expressed. 

In rendering the requested opinion and rationale, the examiner must address whether the Veteran's current asthma is, or is not, worse than his pre-service asthma, and should also address the Veteran's private treatment records reflecting prescriptions of medication and hospitalization for asthma symptoms, which stand in contrast to his pre-service history of treating his asthma with rest alone.

The rationale must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  The examiner may not merely relate the Veteran's medical history; the examiner must explain why this history supports his conclusion. 

Aggravation is defined as a chronic worsening beyond the natural progression of the disability. 

If the examiner feels that an in-person examination is necessary to obtain the requested opinion, then an examination should be so scheduled. 
 
2.  After completing the above development, readjudicate the claim for service connection for asthma with recognition that 38 U.S.C.A. § 1111 (presumption of soundness) is not available with respect to periods of ACDUTRA or INACDUTRA.  Therefore, the correct legal standard in this case is whether it is at least as likely as not that the Veteran's asthma was incurred in or aggravated by his ACDUTRA service, not whether his asthma clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond its natural progression by service.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case, and give them an opportunity to respond.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



